Citation Nr: 0422218	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-12 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of zero 
percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May to December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that granted the veteran's 
claim of entitlement to service connection for hemorrhoids, 
evaluating them as zero percent disabling (non-compensable) 
effective April 26, 2000 (the date of the veteran's informal 
service connection claim).  The veteran disagreed with this 
decision in January 2002 and requested a higher disability 
rating for his service-connected hemorrhoids.  A statement of 
the case issued to the veteran and his service representative 
in May 2002, and the veteran perfected a timely appeal when 
he filed a substantive appeal (VA Form 9) in August 2002.

Because the veteran has disagreed with the initial disability 
rating of zero percent assigned to his service-connected 
hemorrhoids, the Board has characterized the issue as 
involving the propriety of the initial evaluation assigned 
following the grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board notes that, in a statement on the 
veteran's August 2002 substantive appeal (VA Form 9), he 
essentially contended that his service-connected hemorrhoids 
had worsened.  Specifically, the veteran contended that his 
service-connected hemorrhoids bled monthly, prevented him 
from doing any "physical work," and were very painful.  In 
this regard, VA's General Counsel has indicated that when it 
is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, and because the veteran's most recent VA 
examination occurred in July 2001, the Board is of the 
opinion that, on remand, the veteran should be scheduled for 
an updated VA examination in order to determine the current 
nature and severity of his service-connected hemorrhoids.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for hemorrhoids since July 2001.  Any 
pertinent records identified should be 
obtained.  

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a rectum and anus 
examination to determine the current 
nature and severity of the veteran's 
service-connected hemorrhoids.  Send the 
claims folder to the examiner(s) for 
review.  Request that this examination 
include all standard studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.

3.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to an 
initial disability rating in excess of 
zero percent for hemorrhoids in light of 
all relevant evidence and pertinent legal 
authority.  The RO should provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


